Filed 7/21/22 Darling v. Contreras CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


ROSLYN ANDERSON                                            B311889
DARLING,
                                                           (Los Angeles County
         Petitioner and Appellant,                         Super. Ct. No.
                                                           21STRO00667)
                   v.

CASSANDRA CONTRERAS,

      Respondent.
______________________________

CASSANDRA CONTRERAS,                                       B312422

     Petitioner and                                        (Los Angeles County
Respondent,                                                Super. Ct. No.
                                                           21STRO00646)
                   v.

ROSLYN ANDERSON
DARLING,

         Appellant.
     APPEAL from an order of the Superior Court of Los
Angeles County, David W. Swift, Judge. Affirmed.
     Roslyn Anderson Darling, in pro. per., for Petitioner and
Appellant.
     Cassandra Contreras, in pro. per., for Petitioner and
Respondent.
                 __________________________

       Roslyn Anderson Darling (Darling) appeals from a civil
harassment restraining order protecting her neighbor, Cassandra
Contreras, and Contreras’s family. Darling also appeals the
denial of her request for a civil harassment restraining order
protecting her and her partner from Contreras. The trial court
granted Contreras’s request for a restraining order based on a
physical altercation between Contreras and Darling and
Darling’s subsequent racist threats against Contreras and her
family.
       On appeal, Darling contends her conduct did not rise to the
level of civil harassment contemplated by Code of Civil Procedure
section 527.6,1 noting she was the one who suffered a black eye
and facial lacerations during the altercation, whereas Contreras
was uninjured. Further, according to Darling it was Contreras
who assaulted Darling with force that was beyond what was
necessary for self-defense. Darling also asserts the trial court
abused its discretion in refusing to allow her to submit exhibits or
continue questioning a witness. We affirm.




1     Further undesignated statutory references are to the Code
of Civil Procedure.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND

A.     Contreras’s Request for a Restraining Order (B312422)
       On February 8, 2021 Contreras filed a request for
restraining order against Darling prohibiting Darling from
contacting or harassing Contreras, her husband, her five
children, or her parents.2 In her request, Contreras stated that
on February 7 Darling physically assaulted Contreras and
“attempted to hit, push and shove [her] children.” Further,
Darling struck Contreras and her eight-year-old son Peter with
Darling’s car and exposed Darling’s children to “extreme verbal
abuse, racial slurs, and criminal threats.” Darling’s conduct
caused Contreras leg pain and her son bruising and pain on his
hip and right leg. Contreras stated that on other occasions
Darling made “[c]ontinuous verbal criminal threats and racial
slurs.”
       On February 8, 2021 the trial court issued a TRO
prohibiting Darling from harassing or contacting Contreras and
her children and ordering Darling to stay at least 100 yards away
from Contreras, her children, her children’s school, Contreras’s
workplace, her vehicle, and her home.

B.    Darling’s Request for a Restraining Order (B311889)
      On February 9, 2021 Darling filed a request for a
restraining order prohibiting Contreras from harassing or
contacting Darling and her 80-year-old partner (described as her


2     On our own motion, we augment the record to include
Contreras’s request for civil harassment restraining order filed in
the superior court on February 8, 2021. (Cal. Rules of Court,
rule 8.155(a)(1)(A).)




                                 3
common-law husband) Dan Ziferstein. In her request, Darling
asserted that the prior day3 Contreras “severely battered
[Darling] by charging to [Darling]’s house and beating up
[Darling].” Darling asserted Contreras’s conduct harmed her by
causing heavy bleeding, bruising, and a black eye that required
stitches. Darling included a photograph of herself with a black
eye. On prior occasions, Contreras “repeatly [sic] went to
[Darling’s] yard and has refused to stay away after [she] was told
to stay away.”
      On February 9, 2021 the trial court issued a temporary
restraining order (TRO) prohibiting Contreras from harassing or
contacting Darling and Ziferstein, and ordering Contreras to stay
at least 10 yards away from Darling, Ziferstein, their home, and
Darling’s vehicle.

C.    The Hearing on Darling’s and Contreras’s Petitions
      At the March 25, 2021 hearing, Darling and Contreras
represented themselves and testified about the events of
February 7, 2021. Darling and Contreras are neighbors, with one
house between them. Contreras testified she lives with her
husband, children, and elderly parents in her childhood home.
According to Contreras, Darling is “a nuisance to the block” as “a
repeat caller to 911.” Further, Darling is “constantly calling the
cops on [Ziferstein], having him arrested, [and] making false
reports.” Contreras “feels like [Darling] has a personal vendetta
against [her]” because Contreras is friends with Ziferstein.



3     The parties testified at the hearing on the requests for
restraining orders that the events in fact occurred on February 7,
2021.




                                4
       Tensions came to a boiling point on February 7, 2021, when
Ziferstein went to Contreras’s home to ask her to move her car
from the front of Darling’s home. Darling testified that she had
scheduled a delivery pickup for her refrigerator, and she wanted
to make room for the truck. Contreras’s car was difficult to move
because its power steering was broken, but Contreras told
Ziferstein, “Okay. When they get here, I will try to move [the car]
forward, even if I have to park it in the middle of the street.”
       Darling testified Contreras told Ziferstein that Contreras
did not want to move her car because she was having a party.
Darling therefore decided to back her own car out of her driveway
into the empty space in front of Contreras’s house.
       Contreras claimed Darling intentionally backed her car up
toward Contreras while Contreras was standing in front of her
house with her son Peter. According to Contreras, minutes after
her conversation with Ziferstein, Darling “back[ed] up her vehicle
up the street maliciously—intentionally,” and the car “tap[ped]”
Contreras and her son. Further, Ziferstein began “hitting”
Darling’s car window and yelling at her to stop. Contreras called
911 and reported the assault.
       Darling and Ziferstein disputed that anyone was behind
Darling’s car while she was backing up. They both testified that
only after Darling stopped her car did Contreras and a group of
people gather behind the car.
       Contreras testified that Darling parked her car and then
went into her house, and within minutes Darling “comes out,
places something on my vehicle, so I walk over there to see what
it is. As I’m walking, [Darling] meets me at the sidewalk, and
she’s yelling in my face. I ask her to get out of my personal space.
She then says she hits people. She doesn’t mind going to
jail. This is all on video. And then she strikes me. She pushes




                                 5
me, and I do hit back.” When the court inquired, “[H]ow long did
the physical confrontation take?” Contreras responded, “[T]hirty
seconds.”
       At some point, Contreras began recording the confrontation
on her cell phone. Contreras’s daughter Alyssa also witnessed
and recorded the fight. Contreras testified that Darling pushed
Contreras and tried to knock the cell phone out of Contreras’s
hand, and Contreras hit back.
       Darling testified the confrontation occurred “an hour and a
half”4 after the car-parking incident, after Darling walked over to
Contreras’s car and lifted up the windshield wiper to leave a note.
One of Contreras’s children alerted Contreras that Darling had
“done something to the car.” Contreras came up yelling, “‘Don’t
you dare put that note on the car.’” Darling added, “[I]t scared
me. I like froze for a minute. And then I thought, ‘Well, there’s
no reason not to leave this note.’ So, I left the note, and I started
walking back.”
       Darling denied she was the initial aggressor. She testified
that “as [Contreras] was closely approaching me . . . I said to
her—I said, ‘Why did you come down for a traffic accident when
the neighbor service truck came out when you had nothing to do
with it? Why?’ And when I asked that question, she clobbered
me. [¶] . . . [¶] She swung, like, a very, very hard punch, and I
went into a lot of pain and shock.”




4     After reviewing the video time stamps, the trial court
observed as to the timing of the physical altercation, “There’s,
obviously, a dispute about when, but it appears it’s about 14
minutes later.”




                                 6
       After viewing Contreras’s video of the altercation,5 the trial
court stated, “I did see Ms. Darling being beyond belligerent and
referring to Ms. Contreras as a low-life Mexican. You know,
other various—various other insults. I did see Ms. Contreras
push, but not strike, Ms. Darling, and Ms. Contreras says that
push was after she had been hit by Ms. Darling, and I did see Ms.
Darling appear to be—I guess other than one push by Ms.
Contreras, it did appear that Ms. Darling, I believe, was the
aggressor.”6 The court added, “I will note, for the record, that Ms.
Darling was not wearing a mask and was, I would say, viciously
yelling and spewing at Ms. Contreras.”7
       The trial court continued, “I have evidence in front of me of
a single interaction, and . . . the evidence does suggest that
Ms. Darling was the aggressor.” But the court noted, “We
generally don’t give restraining orders for a single incident, and
so if you think you need a restraining order, I need a little bit
more from you as to a course of conduct or credible threats of
violence or something more.”
       During the hearing Contreras provided numerous examples
of other instances of harassment. She testified that Darling

5     Although the trial court admitted the video of the
confrontation into evidence, it is not in the record on appeal. On
May 25, 2022 we requested Contreras provide the video to the
court, but we have received no response.
6     It is unclear from the trial court’s description how Darling
received the black eye, but it appears to be from the “push” by
Contreras in response to Darling hitting Contreras.
7     The physical altercation took place during the COVID-19
pandemic. Contreras testified that Ziferstein came to her house
on February 9, 2021, two days after the incident, to inform her
that Darling had tested positive for COVID-19.




                                 7
threatened “that she knows people and can make [Contreras]
disappear” and “she knows where [Contreras] works.” Alyssa
testified that “[Darling] has been saying that she would,
basically, get rid of us because we’re Mexicans” as recently as two
weeks before the hearing. Contreras added as to an incident at
the grocery store on February 14, 2021 (while the TRO was in
place) that Darling “made comments to me when she saw
us [¶] . . . [¶] She’s just violent. She’ll make comments that
she’s going to poison the dog, or she’ll try and get the mail lady.”
When the court asked Contreras to state the specific threats
Darling made, Contreras replied that the prior week Darling
stated as to Contreras’s two dogs, “‘I ought to throw something
over and poison them.’” Alyssa also testified she overheard the
threat to poison the dogs.
       Contreras added that she had to install cameras on her
property because she felt unsafe, explaining, “I feel like I need
video evidence at all times because she’s such a master
manipulator and always files false claims.” Contreras cited
examples of Darling’s false allegations, including that Contreras
slashed Darling’s tires and Contreras violated the TRO by calling
Ziferstein. Contreras also described a February 21, 2021 incident
in which Darling “had [Contreras’s] house surrounded by
helicopters and cops.” According to Contreras, “[Darling] called
[the police] and said that somebody had attempted to steal her
car and ran into [Contreras’s] house.” Contreras testified she had
video evidence showing she never went to Darling’s property. In
addition, Contreras’s family disposed of their car to avoid future
confrontations because Darling had called parking enforcement.
       The trial court asked Ziferstein whether he thought
Contreras and Darling were likely to have future confrontations.




                                 8
Ziferstein responded, “No, I don’t.”8 The court excused Ziferstein,
at which point Darling stated she had more questions for him
regarding the parking incident, including whether anyone was
behind her. The court stated, “I’m not so concerned about the car
incident. . . . I’m not convinced that you tried to run someone
over.” The court did not allow Darling to question Ziferstein
further.
       Darling offered as evidence a report from the Los Angeles
Fire Department, marked for identification as Exhibit 1. Darling
represented the report stated she was injured after she “‘was
assaulted.’”
       The court responded, “You’re proving points that don’t need
to be proven. I’ve seen a picture of you—I saw a video. You had
blood on your face, so I understand. . . . A single altercation—a
fight, no matter what happened, can be a criminal act, it can be a
civil lawsuit. And what I’m concerned about is preventing future
violence where I need to restrain future conduct.”
       Darling suggested she had other evidence of Contreras’s
harassment of her, including police camera footage. In response
to the trial court’s suggestion Darling show it to the court,
Darling replied, “If we want to continue, I can subpoena that.”
The court responded, “We’re not continuing this. We’ve given
this matter a lot of time.” Darling then described a prior incident
in which the police were called because Ziferstein had assaulted
Darling. Darling was talking to the police when Contreras
showed up in Darling’s yard with one of Contreras’s children.


8     Although Ziferstein stated he did not expect there would be
a future confrontation, he did not witness the physical altercation
between Contreras and Darling.




                                 9
Darling testified Contreras would not leave and instead “came up
in my face and was swinging her hand in my face in a very
frightening way. And she kept saying, ‘You want to know where
I work?’”
       Darling then testified she had been delivering free food to
the Contreras household, but Darling learned the Contreras
family was giving it to the neighbors. The trial court interrupted,
stating, “We’re getting off track. Look, I have a number of other
matters. I’ve already given you guys way more time than I
usually do.” However, the court allowed Darling to continue with
her testimony. After additional testimony, Darling stated she
“forgot to ask important questions” of Ziferstein, including “about
[Contreras’s] phone call to the house, while [Contreras] was
under an order from the court.” The court responded, “I don’t
think I need it [¶] . . . [¶] I’ve heard enough.”
       The trial court denied Darling’s request for a restraining
order, explaining, after “consider[ing] all the evidence, the
demeanor, and credibility of the witnesses . . . I do not believe
that [Darling] has proven by clear and convincing evidence that
[Contreras] engaged in harassment within the meaning of CCP,
Section 527.6.” The court added, “In particular, there is evidence
of an injury, but I think the evidence suggests that Ms. Darling
was the aggressor, and that Ms. Contreras’s actions were in self-
defense.”
       The trial court granted Contreras’s request for a
restraining order, finding “based on the evidence and testimony
presented, based on my determination of the credibility of the
witnesses, that [Contreras] has proven by clear and convincing
evidence that [Darling] engaged in unlawful harassment within
the meaning of CCP, section 527.6 and that such conduct is likely
to continue, unless a restraining order is issued.” The court




                                10
continued, “In particular, I find Ms. Contreras to be considerably
more credible than Ms. Darling.” The court based its findings “on
the video evidence I’ve seen and based on [the] testimony of the
witnesses.” The court stated to Darling, “I do believe the
evidence suggests that you have made credible threats of violence
and that you have engaged in a course of conduct to harass your
neighbors.”
       Darling interrupted the trial court multiple times, then
stated, “I would like to submit the rest of my exhibits.” The court
responded, “We don’t keep the exhibits, but . . . you can keep your
exhibits, and you can include them in your appeal.” Darling
replied, “No. I’d like to submit them in this hearing.” The court
responded, “You can submit anything you want, but we have
given this matter over an hour of testimony.” The court
continued, “You can hand them to the bailiff.” The bailiff told
Darling, “I’ll take whatever you have.” However, Darling did not
submit the exhibits to the bailiff, instead stating, “I’d like to save
these for my hearing.”
       When the trial court tried to read the restraining order
advisements, Darling repeatedly interrupted, and asked the court
if it was going to let her “finish [her] hearing.” The court
continued to attempt to read the advisements, but as the court
noted for the record, “Ms. Darling has stormed out and has come
back.” Upon her return, Darling made various racist comments
toward the court, including “You failed me as a white person.
What are you, Oriental?” and “Our country is invaded. We’re
invaded.”
       The court issued a civil harassment restraining order
protecting Contreras and her family and preventing Darling from
coming within 50 yards of Contreras. The court added, “Given
the outburst at the end, and . . . what I consider pretty clear




                                 11
racial animosity exhibited by [Darling], let’s issue the order for
five years. It’s the maximum that I can give you.”
       Darling timely appealed.

                          DISCUSSION

A.     Governing Law and Standard of Review
       Under section 527.6, subdivision (a)(1), “[a] person who has
suffered harassment . . . may seek a temporary restraining order
and an order after hearing prohibiting harassment as provided in
this section.” Harassment is defined as “unlawful violence, a
credible threat of violence, or a knowing and willful course of
conduct directed at a specific person that seriously alarms,
annoys, or harasses the person, and that serves no legitimate
purpose.” (§ 527.6, subd. (b)(3).)
       “‘Unlawful violence’” is “any assault or battery, or stalking
as prohibited in Section 646.9 of the Penal Code, but does not
include lawful acts of self-defense or defense of others.” (§ 527.6,
subd. (b)(7).) An “assault” is “an unlawful attempt, coupled with
a present ability, to commit a violent injury on the person of
another.” (Pen. Code, § 240.) A “battery” is “any willful and
unlawful use of force or violence upon the person of another.”
(Pen. Code, § 242.) A “‘[c]redible threat of violence’” is a “knowing
and willful statement or course of conduct that would place a
reasonable person in fear for the person’s safety or the safety of
the person’s immediate family, and that serves no legitimate
purpose. (§ 527.6, subd. (b)(2).)
       A “‘[c]ourse of conduct” is defined as “a pattern of conduct
composed of a series of acts over a period of time, however short,
evidencing a continuity of purpose, including following or
stalking an individual, making harassing telephone calls to an




                                 12
individual, or sending harassing correspondence to an individual
by any means, including, but not limited to, the use of public or
private mails, interoffice mail, facsimile, or email.” (§ 527.6,
subd. (b)(1).)
       “‘Section 527.6 was enacted “to protect the individual’s
right to pursue safety, happiness and privacy as guaranteed by
the California Constitution.” [Citations.] It does so by providing
expedited injunctive relief to victims of harassment.’” (Parisi v.
Mazzaferro (2016) 5 Cal.App.5th 1219, 1227, disapproved on
another ground in Conservatorship of O.B. (2020) 9 Cal.5th 989,
1010, fn. 7 (O.B.); accord, Brekke v. Wills (2005) 125 Cal.App.4th
1400, 1412.) “If the judge finds by clear and convincing evidence
that unlawful harassment exists, an order shall issue prohibiting
the harassment.” (§ 527.6, subd. (i).) After finding harassment,
upon a showing of good cause, the court may include named
family or household members in the restraining order. (§ 527.6,
subd. (c).)
       “The statute does not require the court to make a specific
finding on the record that harassment exists, nor does it require
specific findings of the statutory elements of harassment as
defined in subdivision (b).” (Ensworth v. Mullvain (1990)
224 Cal.App.3d 1105, 1112, disapproved on other grounds in
O.B., supra, 9 Cal.5th at pp. 1003, fn. 4, 1010, fn. 7; accord,
Cooper v. Bettinger (2015) 242 Cal.App.4th 77, 92.) Rather, the
granting of the injunction implies the trial court found there was
conduct constituting harassment under section 527.6. (Ensworth,
at p. 1112 [upholding issuance of injunction under § 527.6 based
on implied finding appellant engaged in harassing course of
conduct that caused substantial emotional distress where
appellant followed her prior psychologist, surveilled her house,




                               13
called her repeatedly, and sent her threatening letters after the
psychologist terminated treatment].)
       “[W]hen presented with a challenge to the sufficiency of the
evidence associated with a finding requiring clear and convincing
evidence, the court must determine whether the record, viewed as
a whole, contains substantial evidence from which a reasonable
trier of fact could have made the finding of high probability
demanded by this standard of proof.” (O.B., supra, 9 Cal.5th at
p. 1005.) “When reviewing a finding that a fact has been proved
by clear and convincing evidence, the question before the
appellate court is whether the record as a whole contains
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true. In
conducting its review, the court must view the record in the light
most favorable to the prevailing party below and give appropriate
deference to how the trier of fact may have evaluated the
credibility of witnesses, resolved conflicts in the evidence, and
drawn reasonable inferences from the evidence.” (Id. at pp. 1011-
1012; accord, Harris v. Stampolis (2016) 248 Cal.App.4th 484,
499 (Harris) [“‘We resolve all factual conflicts and questions of
credibility in favor of the prevailing party and indulge in all
legitimate and reasonable inferences to uphold the finding of the
trial court if it is supported by substantial evidence which is
reasonable, credible and of solid value.’”].)
       “‘But whether the facts, when construed most favorably in
[petitioner’s] favor, are legally sufficient to constitute civil
harassment under section 527.6’” is a question of law reviewed de
novo. (Harris, supra, 248 Cal.App.4th at p. 497; accord, R.D. v.
P.M. (2011) 202 Cal.App.4th 181, 188.)




                                14
B.     Substantial Evidence Supports the Trial Court’s Order
       Granting a Restraining Order Against Darling
       Darling contends it was Contreras who was the aggressor
during the February 7, 2021 incident, not Darling, and Contreras
fabricated the other instances of allegedly harassing conduct.
But after hearing the testimony and watching the video evidence,
the trial court found Contreras “to be considerably more credible
than Ms. Darling.” We defer to this credibility finding by the
trial court. (O.B., supra, 9 Cal.5th at p. 1011; Harris, supra,
248 Cal.App.4th at p. 498.)
       Contreras testified that in her February 7, 2021
confrontation with Darling after the parking incident, Darling
yelled at Contreras, threatened that she “hits people,” and
pushed Contreras. As the transcript reflects, Darling yelled,
“You know I beat people’s ass. I’ve gone to jail for it, bitch.”
Contreras admitted she hit Darling back (presumably giving her
a black eye). Although Darling testified it was Contreras who
struck her first, the trial court found Contreras’s account more
credible. Moreover, the court described the video in which
Contreras was “belligerent” and called Contreras a “low-life
Mexican” and other insulting names. Based on this video, the
court concluded that Darling “was the aggressor.”
       In addition, Contreres presented evidence of multiple other
incidents of harassment. Contreras testified Darling violated the
TRO by threatening “that she knows people and can make
[Contreras] disappear,” and “she knows where [Contreras]
work[s].” Alyssa testified that as recently as two weeks before
the hearing Darling said she would “get rid of us because we’re
Mexicans.” Contreras and Alyssa also testified Darling
threatened to throw poison onto the Contreras’ property to harm
her dogs, which constitutes conduct directed at Contreras that




                                15
would seriously alarm or annoy Contreras within the meaning of
section 527.6, subdivision (b)(3).
      Further, Contreras testified that Darling repeatedly called
911 with false claims, including that Contreras had slashed
Darling’s tires. And on February 21, 2021 Darling “had
[Contreras’s] house surrounded by helicopters and cops” after
Darling told the police someone had tried to steal her car and
then ran into Contreras’s house. Substantial evidence therefore
supports the trial court’s implied finding of clear and convincing
evidence of harassment based on Darling’s physical violence,
threats, racist insults, and false claims.

C.     The Trial Court Did Not Err in Denying Darling’s Request
       for a Restraining Order
       Darling contends Contreras engaged in unlawful violence
against Darling on February 7 that supported issuance of a
restraining order against Contreras under section 527.6,
subdivision (b)(3), highlighting that she suffered greater injuries
than Contreras (the black eye). However, substantial evidence
supports the trial court’s finding Darling was the aggressor and
Contreras’s use of force against Darling was in self-defense.
Further, Darling failed to present evidence of the likelihood of
future violence.
       “Under California law, a person may use reasonable force
to resist a battery even if such force causes bodily injury to the
initial aggressor.” (In re Marriage of G. (2017) 11 Cal.App.5th
773, 780 [family court did not abuse discretion in denying
domestic violence restraining order where husband inflicted
bruising and other injuries on wife in response to wife’s attempts
to take property by physical force, and husband did not use
excessive force]; accord, J.J. v. M.F. (2014) 223 Cal.App.4th 968,




                                16
976 [family court abused discretion in issuing restraining order
against mother who was not primarily the aggressor and acted in
self-defense in defending against father]; see Civ. Code, § 50
[“[a]ny necessary force may be used to protect from wrongful
injury the person or property of oneself, or of a spouse, child,
parent, or other relative, or member of one’s family . . . .”].)
However, “[t]he right to use force against another has long been
limited by the condition that the force be no more than ‘“that
which reasonably appears necessary, in view of all the
circumstances of the case, to prevent the impending injury.”’”
(Calvillo-Silva v. Home Grocery (1998) 19 Cal.4th 714, 730,
disapproved on another ground in Aguilar v. Atlantic Richfield
Co. (2001) 25 Cal.4th 826, 853, fn. 19; accord, In re Marriage of
G., at p. 780; J.J. v. M.F., at p. 976 [“[T]he defendant is not liable
if that defendant reasonably believed, in view of all the
circumstances of the case, that the plaintiff was going to harm
him or her and the defendant used only the amount of force
reasonably necessary to protect himself or herself.”].)
       As discussed, the trial court found based on its review of
the video that Darling was the initial aggressor and was being
“belligerent” during the confrontation and “viciously yelling and
spewing at Ms. Contreras.” Contreras testified Darling was in
her “personal space,” was “yelling in [her] face,” and threatened
her just before Darling struck her, saying “she hits people” and
“doesn’t mind going to jail.” According to Contreras, Darling had
previously threatened Contreras, including that she knew people
who could make Contreras “disappear,” and she knew where
Contreras worked. And Alyssa testified that two weeks before
the confrontation Darling said she would get rid of the Contreras
family because they were “Mexicans.” Contreras added that
Darling threatened to poison Contreras’s dogs.




                                  17
        Although Darling testified that Contreras “clobbered” her
and swung very hard, the trial court did not find Darling’s
testimony credible. As described by the court after watching the
video, the court observed “Contreras push, but not strike”
Darling. Certainly, Contreras pushed Darling sufficiently hard
to cause Darling to sustain a black eye. But we cannot tell in the
absence of the video how hard Contreras pushed Darling, or
whether Darling was particularly sensitive to the push.
        Based on the circumstances of the confrontation, including
Darling’s prior threats and threat just before Darling hit
Contreras, substantial evidence supports the trial court’s findings
that Contreras pushed Darling in self-defense, impliedly finding
Contreras used only the amount of force she reasonably believed
was necessary to protect herself. Further, even if Contreras had
not acted in self-defense (using more force than reasonably
necessary), issuance of a permanent restraining order is only
proper when “it appears that harassment is likely to recur in the
future.” (Harris, supra, 248 Cal.App.4th at p. 496; accord,
Russell v. Douvan (2003) 112 Cal.App.4th 399, 402 [“An
injunction is authorized only when it appears that wrongful acts
are likely to recur.”]; see Scripps Health v. Marin (1999) 72
Cal.App.4th 324, 332 [for issuance of prohibitory injunction, “it
must appear with reasonable certainty that the wrongful acts
will be continued or repeated”].) “‘[T]he determination of whether
it is reasonably probable an unlawful act will be repeated in the
future rests upon the nature of the unlawful violent act evaluated
in the light of the relevant surrounding circumstances of its
commission and whether precipitating circumstances continue to
exist so as to establish the likelihood of future harm.’” (Harris, at
pp. 499-500.)




                                 18
       Although Darling claimed she had evidence of prior
instances of Contreras’s harassment of her, she did not present
the evidence to the court (asserting she needed to subpoena video
evidence from the police department). Darling argues in her brief
that Contreras has a criminal record of being a “batterer,” and
Darling includes documents in her opening brief that she asserts
reflect arrests of Contreras by the Los Angeles County Sheriff’s
Department. However, these documents were not submitted at
the hearing, nor are they authenticated records that show
convictions for battery. Thus, although Contreras and Darling
will continue to be neighbors, given the evidence that Contreras
only pushed Darling in response to Darling’s aggression against
her, the circumstances do not support a finding that Contreras
would commit violence or otherwise harass Darling in the future.

D.     Darling Was Not Denied Due Process
       Darling contends she was deprived due process because the
trial court refused to admit her exhibits at the hearing and to
allow her to continue questioning Ziferstein. “‘[A]lthough the
procedures set forth in the harassment statute are expedited,
they contain certain important due process safeguards. Most
notably, a person charged with harassment is given a full
opportunity to present his or her case, with the judge required to
receive relevant testimony and to find the existence of
harassment by “clear and convincing” proof . . . .’” (Nora v. Kaddo
(2004) 116 Cal.App.4th 1026, 1028; accord, Schraer v. Berkeley
Property Owners’ Assn. (1989) 207 Cal.App.3d 719, 730.) “‘To
limit a defendant’s right to present evidence and cross-
examine . . . run[s] the real risk of denying such a defendant’s
due process rights . . . .’” (Nora, at p. 1029; accord, Schraer, at
p. 733.) “‘We review a trial court’s decision to admit or exclude




                                19
evidence “for abuse of discretion, and [the ruling] will not be
disturbed unless there is a showing that the trial court acted in
an arbitrary, capricious, or absurd manner resulting in a
miscarriage of justice.”’’’ (People v. Young (2019) 7 Cal.5th 905,
931; accord, Ortiz v. Dameron Hospital Assn. (2019)
37 Cal.App.5th 568, 584 [“We review the trial court’s evidentiary
rulings for an abuse of discretion.”].)
       The trial court allowed both parties and their witnesses to
testify. It is true the court precluded Darling from questioning
Ziferstein further regarding the parking incident, including how
fast Darling was driving when she backed her car out of her
driveway. But the court made clear it was not considering
whether Darling battered Contreras’s son with her car in ruling
on the competing petitions, and thus this was not “relevant
testimony.” (Nora v. Kaddo, supra, 116 Cal.App.4th at p. 1028.)
As the court explained, “I’m not so concerned about the car
incident. [¶] . . . [¶] I’m not convinced that you tried to run
someone over.” Further, Darling was given an opportunity to
submit all her exhibits to the court. The court twice informed
Darling that she could hand her exhibits to the bailiff, but
Darling refused, saying she would “like to save these for my
hearing.” Under these circumstances, Darling was not denied
due process.




                                20
                        DISPOSITION

      The order granting Contreras’s request for a civil
harassment restraining order against Darling and the order
denying Darling’s request for a civil harassment restraining
order against Contreras are affirmed. The parties are to bear
their own costs on appeal.



                                    FEUER, J.
We concur:



     PERLUSS, P. J.



     SEGAL, J.




                               21